      Case 1:20-cv-11758-WGY Document 5 Filed 10/02/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

______________________________
                              )
STEPHEN J. BRUSSARD,          )
                              )
     Plaintiff                )
                              )
v.                            )       Civil Action No. 20-11758-PBS
                              )
HARVARD UNIVERSITY            )
                              )
     Defendant                )
______________________________)

                          ORDER OF RECUSAL
                           October 2, 2020


     Pursuant to 28 U.S.G. § 455 (a) and (b), I recuse myself on

the ground my husband teaches at Harvard Business School and I

am a lecturer at the law school.




                                 /s/ Patti B. Saris
                                 Hon. Patti B. Saris
                                 United States District Judge
